              Case 2:19-cr-00259-JCC Document 52-1 Filed 01/12/21 Page 1 of 2




 1

 2                                                                The Honorable John C. Coughenour

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                           No. CR19-259 JCC
 9                  Plaintiff,
10           v.                                            ORDER GRANTING STIPULATED
                                                           MOTION TO EXTEND REPORT DATE
11
     RYAN HERNANDEZ,
12
                    Defendant.
13

14           THIS MATTER comes before the Court upon Defendant’s Stipulated Motion to Extend

15   Report Date.
16           Having considered the materials submitted in support of the motion, as well as the balance
17
     of the record, the Court FINDS that there is good cause to grant the motion and that it would be
18
     in the best interests of justice to do so, and therefore GRANTS this motion.
19
             The Court ORDERS that Defendant’s date to report to and self-surrender at Federal
20
     Correction Institution- Danbury shall be extended to a date no earlier than Monday, February 15,
21
     2021.
22

23

24

25

      ORDER GRANTING STIPULATED MOTION TO                          BLACK & ASKEROV, PLLC
      EXTEND REPORT DATE                                      705 Second Avenue, Suite 1111
      (Ryan Hernandez; No. CR19-259 JCC) - 1
                                                                   Seattle, WA 98104
                                                            206.623.1604 | Fax: 206.658.2401
             Case 2:19-cr-00259-JCC Document 52-1 Filed 01/12/21 Page 2 of 2




            DONE THIS ____ day of ____________, 2021.
 1

 2

 3                                             The Honorable John C. Coughenour
                                               United States District Judge
 4

 5
     Presented by:
 6
     LAW OFFICE OF SARA L. CAPLAN
 7

 8   s/ Sara L. Caplan
     Sara L. Caplan
 9   Attorney for Ryan Hernandez

10
     BLACK & ASKEROV, PLLC
11

12   s/ Christopher Black
     Christopher Black
13   Attorney for Ryan Hernandez
14

15

16

17

18

19

20

21

22

23

24

25

      ORDER GRANTING STIPULATED MOTION TO                    BLACK & ASKEROV, PLLC
      EXTEND REPORT DATE                                 705 Second Avenue, Suite 1111
      (Ryan Hernandez; No. CR19-259 JCC) - 2
                                                              Seattle, WA 98104
                                                       206.623.1604 | Fax: 206.658.2401
